UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6238


ROBERT T. DOBY, a/k/a U-God Allah,

                  Petitioner - Appellant,

             v.

STAN BURTT,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry F. Floyd, District Judge.
(3:08-cv-00163-HFF)


Submitted:    May 21, 2009                   Decided:   June 1, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert T. Doby, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert T. Doby seeks to appeal the district court’s

order    dismissing       his    28     U.S.C.     § 2254    (2006)      petition.       The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                    28 U.S.C. § 2253(c)(1) (2006).

A    certificate      of    appealability            will    not     issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)         (2006).         A    prisoner      satisfies      this

standard    by    demonstrating          that      reasonable      jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                             Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).       We    have    independently           reviewed      the   record    and

conclude      that    Doby        has    not       made     the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court     and    argument         would    not    aid   the   decisional

process.

                                                                                DISMISSED




                                               2